DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species VI (Figures 105, 106), Sub-Species N (Figure 79) and Sub-Species n (Figures 96, 98, 99) in the reply filed on 12/9/2019 is acknowledged.

Response to Amendment
Applicant’s amendment filed on 6/22/2021 has been entered. 
Claims 1-4 and 7-21 remain pending.
Claims 5, 6, and 22-26 are cancelled. 
Claim 27 is new and now also pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-15, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, lines 22-25 recite “wherein said distal end is angled away from said anvil camming surface such that said proximal end is configured to engage said anvil camming surface and said distal end is configured to not engage said anvil camming surface during the staple-firing stroke”. After further review of Applicant’s specification, there does not appear to be sufficient support for such a limitation and therefore this limitation constitutes new matter. While Paragraph 0278 does disclose the projection being angled, there is no mention of the actual anvil camming surface such that it is clear that the distal end is configured to not engage the surface during the firing stroke as claimed. For example, many of the anvil engaging/camming surfaces comprise ramp portions (i.e. see “ramp portion 1148” of Figure 20) and the distal end could reasonably engage such a portion. Further, the claimed limitation is not explicitly recited and although there is no verbatim requirement for there to be sufficient support, there is no description of the anvil camming surface relative to the distal and proximal ends to give clear support that the ends are configured to function as claimed. Note that the camming surface itself could be angled or not completely horizontal or may flex during tissue compression such that the distal end will contact such surface, especially given the angle appears as a small angle. Therefore, given the brevity of possibilities it clear that there is a lack of sufficient written description for one to reasonably conclude that Applicant had possession of such a feature at the time the invention was effectively filed. While one can speculate that the ends are configured to perform as claimed, such speculation proves doubt to clear support for such limitations. 
Claims 9 and 27 comprise similar limitations that constitute new matter for essentially the same reasoning as outlined above. 
Claims 2-4, 7, 8 and 10-15 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as the claims depend from one of the claims outlined above. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-15, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 22-25 recite “wherein said distal end is angled away from said anvil camming surface such that said proximal end is configured to engage said anvil camming surface and said distal end is configured to not engage said anvil camming surface during the staple-firing stroke”. After further review, this limitation renders the claim indefinite as it is unclear as to what “configured to engage” and “configured to not engage said anvil camming surface during the staple-firing stroke” are intending to encompass. Specifically, it is unclear if the ends are configured to engage/not engage the surface throughout the entire firing stroke or if they are merely configured to engage/not engage the surface during at least a portion of the stroke.
Further, this limitation renders it unclear as to what Applicant is attempting to encompass by the terms “distal end” and proximal end” as the term “end” can be viewed as “a point that marks the extent of something” (per https://www.merriam-webster.com/dictionary/end) and therefore, it is unclear as to how the “ends” can perform as claimed. For example, “a trailing edge 4537” as shown in Figure 99 would 
Regarding Claim 9, lines 20-24 recite “said proximal end of said at least one second jaw engagement member is configured to slidably engage said anvil camming surface and said distal end of said at least one second jaw engagement member is configured to not engage said anvil camming surface as said firing member moves through the staple-firing stroke”. This limitation renders the claim indefinite for essentially the same reasoning as outlined pertaining to claim 1 above as it is unclear if the ends are configured to engage/not engage the surface throughout the entire firing stroke or if they are merely configured to engage/not engage the surface during at least a portion of the stroke. Further it is unclear as to what are the intended scopes of the terms “proximal end” and “distal end”.
Similarly, Claim 27 recites “said distal end is configured to not engage said anvil camming surface during the staple-firing stroke”. This limitation renders the claim indefinite as it is unclear if the distal end is configured to not engage the surface throughout the entire firing stroke or if it is merely configured to not engage the surface during at least a portion of the stroke. Further it is unclear as to what is the intended scopes of the term “distal end”.
Claims 2-4, 7, 8, 10-15, and 27 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from one of the claims referenced above.

Claim Interpretation
In view of Applicant’s arguments and review of the specification, “stiffness” is being interpreted as “resistance to flexure forces” (Para. 0180, 0187, 0223) or resistance to “rotational skew, or torsional bending, or twist” (Para. 0258, 0283).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US PGPUB 2008/0078800), in view of Scirica (US PGPUB 2012/0199628), and in further view of Hopkins (US PGPUB 2016/0051259) and Shelton (US PGPUB 2012/0080498).
Regarding Claim 1, Hess discloses a surgical stapling assembly (10; Figure 1), comprising: 
a shaft (18) defining a shaft axis;
a first jaw (22) comprising a staple cartridge channel (40); 
a staple cartridge (42) comprising a plurality of staples removably stored therein; 
an anvil (20) configured to deform the staples, wherein the anvil comprises: 
a tissue-facing surface (60); 
a plurality of staple-forming pockets defined in the tissue-facing surface (60; Para. 0017; i.e. 272 of Figure 19); and 
a longitudinal slot (58; Figure 2); 
an anvil camming surface defining an anvil camming surface plane (see surfaces of anvil channel 66 adjacent slot 58; Figure 2 as upper surfaces of ledge portions 192, 196; Figure 14); and 
a firing member (50a; Figure 4; note Paras. 0224-0228 all disclose compliant firing members), comprising: 
a body portion (52a) comprising a first lateral side and a second lateral side (as shown); 
a cutting member (80); 
a channel-engaging portion (72) configured to slidably engage the first jaw (22) as the firing member (50a) moves through a staple-firing stroke (see Para. 0220); and 
an anvil-engaging portion (54) configured to slidably engage the anvil camming surface (of 66) as the firing member moves through the staple-firing stroke (Paras. 0219-0220), 
wherein the anvil-engaging portion (54) comprises a planar upper surface (as shown in Figure 3) and  lateral portions (as shown) extending from the body portion (52a),
wherein at least one of the lateral portions (54) comprises a proximal end and a distal end (as shown) that defines an anvil-engaging portion axis (see “Annotated View of Figure 4” below), wherein the distal end is angled away from the anvil camming surface (of 66) such that the anvil engaging portion axis transects the anvil camming surface plane (see Para. 0224- as it disclosed that arm 94, hence pin 54 of Figure 4, can pivot upwardly which would result to an angled configuration to at least some extent dependent on the tissue clamped; note given the arm 94 will pivot about a connection point with the remainder of the firing member, the distal end will angle away from the camming surface; further note that in the position of Figure 1, the distal end and anvil engaging portion axis will clearly extend as claimed as the camming surface of anvil is angled relative to the remainder of the assembly prior to clamping; further since the jaws and the anvil engaging portion pivot about different points, it is clear that dependent on the tissue being clamped and angle of the jaws, the distal end will obtain an angled configuration as claimed),  wherein the lateral portions (54) comprise a longitudinal length that is larger than a vertical thickness (as shown).

    PNG
    media_image1.png
    530
    670
    media_image1.png
    Greyscale

Annotated View of Figure 4

However, even though Hess clearly depicts that the longitudinal length is significantly larger than the vertical thickness, Hess fails to explicitly disclose the longitudinal length and the vertical thickness comprise a ratio between 2.5:1 and 20:1. Further, Hess fails to disclose, the lateral portions comprise rounded outer ends extending laterally from the planar upper surface and further fails to explicitly disclose the distal end is angled away from said anvil camming surface such that the proximal end is configured to engage the anvil camming surface and the distal end is configured to not engage said anvil camming surface during the staple-firing stroke (note the 112 rejections above). 

First, attention can be brought to the teachings Scirica which teaches exemplary dimensions of a similar firing member. Scirica teaches another surgical stapling assembly (10; Figure 1) comprising a firing member (606; Figures 14-17a) wherein the vertical thickness is .025-.05 inches (Para 0074) and the lateral width ranges between .16-.18 inches (Para. 0077) and clearly depicts that the longitudinal length is greater than the lateral width (see rectangular configuration of Figure 16). Therefore, it can be reasonably assumed that Scirica teaches the longitudinal length and the vertical thickness comprise a ratio greater than .16:.05 (greater than about 3:1) and less than 20:1 because in order to be a ratio of 20:1, the length of the lateral portions (606b) would need to be 1 inch or 5 times greater than the lateral width which would not be reasonably drawn from the disclosure of Scirica, and therefore it can be reasonably assumed that Scirica discloses ratios within the claimed range.
It is well-known in the art to use thin/elongated shapes as camming elements that engage with the jaws of a surgical stapler. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the firing member of Hess such that the lateral portions comprise a longitudinal length and a vertical thickness similar to that taught by Scirica which yield a ratio between 2.5:1 and 20:1 as exemplified by Scirica to effectively fit within and engage the anvil. Further, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instance the claimed device of Hess, as modified, would not perform differently than the claimed invention and therefore, the exact claimed dimensional ratio is not viewed, by itself, as a patentably distinguishing feature over the prior art. See MPEP 2144.04(IV).
Further in the event that Scirica cannot be relied upon for the claimed ratios, in which the Examiner does not concede to, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have further modified the firing member of Hess such that the lateral portions comprise a longitudinal length and a vertical thickness which yield a ratio between 2.5:1 and 20:1 because Applicant has not disclosed that the specific claimed ratios provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the elongated lateral portions of Hess, as modified by Scirica, because the jaws will be effectively clamped and the firing member will be effectively engaged and the firing member will be capable of being driven in a guided manner.
Therefore, it would have been an obvious matter of design choice to modify Hess, as modified by Scirica, to obtain the invention as specified in the claim.

Further attention can be brought to the teachings of Hopkins which includes another surgical stapling assembly (10; Figure 1) which includes an upper jaw (48; Figure 66A), a lower jaw (50) and a firing member (32; Figure 7) which comprises lateral portions/ the second jaw engagement member (34) which includes rounded lateral outer ends (see “Annotated View of Figure 12” below) which engage rounded jaw recesses in the upper jaw (48; see Para. 0127 and Figure 16) which conform to the rounded profile of the engagement member (34; Para. 0127; see Figure 16).

    PNG
    media_image2.png
    435
    437
    media_image2.png
    Greyscale

Annotated View of Figure 12
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Hess such that the lateral portions/ the second jaw engagement member comprise rounded outer ends and the anvil/upper jaw comprises complimentary shaped recesses as taught by Hopkins as modifying the firing member and the jaw in such a manner strengthen the end effector as the actuation forces are applied as taught by Hopkins (see Para. 0149-note that although this is in reference to a different embodiment of Hopkins, the same benefit can be obtained with the configuration of Figure 12 which is relied upon above). Further note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 
Even further attention can be brought to the teachings of Shelton which includes a similar surgical stapling assembly comprising a firing member (20052; Figure 390) configured to be engaged with a cartridge (20000) and anvil (20060) wherein the firing member (20052) comprises anvil engagement members (20054; see Figures 393-396) comprising a distal end that is angled away from an anvil camming surface (20062) and oriented at an angle relative to the anvil camming surface (20062; see Figures 393-396 and Para. 0753) such that a proximal end is configured to engage the anvil camming surface (20062 which is engaged by the lower proximal end once the cam driver/engagement member reaches the top of the cam surface)  and the distal end is configured to not engage said anvil camming surface during the staple-firing stroke (note the 112 rejections above; see Figures 393-396 as although the distal end approaches contact with the surface during the clamping, the distal end is clearly figured not to engage the camming surface for the remainder of the stroke).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the firing member of Hess such that the jaw/anvil engagement members comprise an angled distal end as claimed and as taught by Shelton. By modifying Hess in this manner, the engagement member can be gradually engaged with the anvil camming surface and therefore prevent damage or galling to the camming surface and/or the engagement members.


Regarding Claims 2 and 3, Hess, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the ratio is between about 5:1 and about 10:1 or specifically, about 5:1. As outlined above, Hess and Scirica disclose shapes and sizes that would appear to comprise the ratios claimed or at least be patentably indistinct from the claimed ratios. Regardless, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have modified the size/shape of the an anvil-engaging portion such that the longitudinal length and the vertical thickness are selected such that they comprise a ratio of about 5:1 because Applicant has not disclosed that the specific ratio provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the anvil-engaging portions of Hess and/or Scirica because the anvil will be effectively engaged and closed and the firing member actuated. Therefore, it would have been an obvious matter of design choice to modify Hess to obtain the invention as specified in the claim. 
Further note in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.

Regarding Claim 4, Hess, as modified, discloses each the lateral portion (54) and the body portion (52a) comprise a fillet therebetween (as shown in Figure 4 there is clearly a concavity between them, further see Figures 6 and 7 which show examples of fillets as claimed).
Regarding Claim 7, Hess, as modified, discloses each the lateral portion (54, 54b-54e) comprises a rounded leading edge (as shown; i.e. Figures 4, 6, 8, 9 etc.).

Regarding Claim 8, Hess, as modified, discloses the distal end (of 54) axis is angled at about one degree relative to the anvil camming surface (note the pivoting/flexing as disclosed in Paras. 0224 allows for angle as claimed and note that dependent on the amount of tissue, more or less angling will occur and “about” one degree will occur and even if the angle is very small, it can be viewed as “about” one degree).

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US PGPUB 2008/0078800), in view of Scirica (US PGPUB 2012/0199628), and in further view of Shelton (US PGPUB 2012/0080498).
Regarding Claim 9, Hess discloses essentially all elements of the claimed invention (see rejection of Claim 1 above) including a firing member (50a; Figure 4), comprising second jaw engagement members (54) extending laterally from each the lateral side of a vertically extending body portion (52a, as shown), 
wherein at least one of the second jaw engagement members (54) comprises a proximal end and a distal end that defines a second jaw engagement member axis (see “Annotated View of Figure 4”), wherein the distal end is oriented at an angle relative to the first jaw engagement member (72; clearly shown in Figure 4) such that the second jaw engagement member axis extends through the anvil camming surface plane (see Para. 0224- as it disclosed that arm 94, hence pin 54 of Figure 4, can pivot upwardly which would result to an angled configuration, of the distal end to at least some extent dependent on the tissue clamped; note given the arm 94 will pivot about a connection point with the remainder of the firing member, the distal end will angle away from the camming surface; note that in the position of Figure 1, the distal end and anvil engaging portion axis will clearly extend as claimed as the camming surface of anvil is angled prior to clamping; further since the jaws and the anvil engaging portion pivot about different points, it is clear that dependent on the tissue being clamped and angle of the jaws, the distal end will obtain an angled configuration as claimed), wherein the at least one second jaw engagement member (54) is configured to slidably engage the anvil camming surface (of 66) as the firing member (50a) moves through the staple-firing stroke, and 
wherein each second jaw engagement member (54) comprises: 
a vertical thickness (as shown); and 
a lateral width (as shown) defined as the distance between the vertically extending body portion and an outer edge of the second jaw engagement member.

However, Hess is silent on the vertical thickness and the lateral width comprise a ratio between 1:2 and 1:1. Hess is further silent on the proximal end of the at least one second jaw engagement member (54) is configured to slidably engage the anvil camming surface (of 66) and the distal end of said at least one second jaw engagement member is configured to not engage said anvil camming surface as the firing member (50a) moves through the staple-firing stroke (note the 112 rejections above).
Scirica teaches a similar surgical stapling assembly (10; Figure 1), comprising a second jaw (512) comprising an anvil (512; Para. 0054) comprising an anvil camming surface defining an anvil camming surface plane (see surfaces of 512 above and to either side of the slot; see Figure 8 for cross sectional view); and a firing member (606; Figures 14-17a), comprising: 
a vertically extending body portion (606a) comprising two lateral sides; 
a first jaw engagement member (606c) configured to slidably engage the first jaw (512) as the firing member moves through a staple-firing stroke; and 
a second jaw engagement members (606b) extending laterally from each the lateral side of the vertically extending body portion (606a; as shown), 
wherein the second jaw engagement members (606b) are configured to slidably engage the anvil camming surface (of 512) as the firing member moves through the staple-firing stroke, and wherein each second jaw engagement member (606b; see Para. 0084) comprises: 
a vertical thickness (Tu; Figure 15); and 
a lateral width defined as the distance between the vertically extending body portion (606a) and an outer edge (i.e. 606e, 606f) of the second jaw engagement member (606b), and 
wherein the vertical thickness and the lateral width comprise a ratio between 1:2 and 1:1 (see Paragraphs 0074 and 0076 as the lateral width is defined as .07-.09 inches from the body portion to edge 606e and .09-.11 inches from the body portion to edge 606f  and the vertical thickness is disclosed as being .025-.05 inches and therefore ratios ranging from .025: .11 (equivalent to 1:4.4)  to  .05:.07  (equivalent to 1:1.4) are disclosed; note the lateral widths are measured to the center of the body portion and the ratio when measuring the width as the distance from the edge of the body portion and the edge of the engagement member would be even closer to 1:1).
It is well-known in the art to use thin/elongated shapes as camming elements that engage with the jaws of a surgical stapler. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the firing member of Hess such that the lateral portions comprise a vertical thickness and a lateral width with dimensional relationships similar to that taught by Scirica to effectively fit within and engage the anvil.
Further in the event that Scirica cannot be relied upon for the claimed ratios, in which the Examiner does not concede to, it would have been an obvious matter of design choice to a person of ordinary skill in the art, at the time the invention was effectively filed, to have further modified the firing member of Hess such that the vertical thickness and the lateral width comprise a ratio between about 1:2 and about 1:1 because Applicant has not disclosed that the specific claimed ratios provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the elongated lateral/engagement members of Hess, as modified by Scirica, because the jaws will be effectively clamped and the firing member will be effectively engaged and the firing member will be capable of being driven in a guided manner.
Therefore, it would have been an obvious matter of design choice to further modify Hess to obtain the invention as specified in the claim. Note that it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this particular instance, the claimed range overlaps the range of Scirica and therefore, a prima facie case of obviousness exists. - See MPEP 2144.05.
Even further it is noted the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instance the claimed device of Hess, as modified, would not perform differently than the claimed invention and therefore, the exact claimed dimensional ratio is not viewed, by itself, as a patentably distinguishing feature over the prior art. See MPEP 2144.04(IV).
Further attention can be brought to the teachings of Shelton which includes a similar surgical stapling assembly comprising a firing member (20052; Figure 390) configured to be engaged with a cartridge (20000) and anvil (20060) wherein the firing member (20052) comprises anvil engagement members (20054; see Figures 393-396) comprising a distal end that is angled away from an anvil camming surface (20062) and oriented at an angle relative to the anvil camming surface (20062; see Figures 393-396 and Para. 0753) such that a proximal end is configured to engage the anvil camming surface (20062 which is engaged by the lower proximal end once the cam driver/engagement member reaches the top of the cam surface)  and the distal end is configured to not engage said anvil camming surface during the staple-firing stroke (note the 112 rejections above; see Figures 393-396 as although the distal end approaches contact with the surface during the clamping, the distal end is clearly figured not to engage the camming surface for the remainder of the stroke).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the firing member of Hess such that the jaw/anvil engagement members comprise an angled distal end as claimed and as taught by Shelton. By modifying Hess in this manner, the engagement member can be gradually engaged with the anvil camming surface and therefore prevent damage or galling to the camming surface and/or the engagement members.

Regarding Claim 10, Hess, as modified, discloses the ratio is about 1:1 (see Scirica - Paragraphs 0074 and 0076 as the lateral width is defined as .07-.09 inches from the body portion to edge 606e and .09-.11 inches from the body portion to edge 606f  and the vertical thickness is disclosed as being .025-.05 inches and therefore ratios such as  .05:.07  (equivalent to 1:1.4) which can be viewed as “about” 1:1 are disclosed; note the lateral widths are measured to the center of the body portion and the ratio when measuring the width as the distance between the edge of the body portion and the edge of the engagement member would be even closer to exactly 1:1).

Regarding Claim 11, Hess, as modified, discloses the at least one second jaw engagement (54) member and the vertically extending body portion (52a) comprise a fillet therebetween (as shown in Figures 4-8 there is clearly a concavity/fillet type transition between them).

Regarding Claim 13, Hess, as modified, discloses the at least one second jaw engagement member (54) comprises a planar upper surface (as shown; i.e. Figures 4 and 10).

Regarding Claim 14, Hess, as modified, discloses the at least one second jaw engagement (54) member comprises rounded leading edges (as shown in Figures 4 and 10).

Regarding Claim 15, Hess, as modified, discloses the distal end (of 54) is oriented at an angle of about one degree relative to the first jaw engagement member (72; see Figure 4; note the pivoting/flexing as disclosed in Paras. 0224-0228 allows for angle as claimed and note that dependent on the amount of tissue, more or less angling will occur and “about” one degree will occur and even if the angle is very small, it can be viewed as “about” one degree).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hess (US PGPUB 2008/0078800), in view of Scirica (US PGPUB 2012/0199628) and Shelton (US PGPUB 2012/0080498), as applied to Claim 9, and in further view of Hopkins (US PGPUB 2016/0051259).

Regarding Claim 12, Hess, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the at least one second jaw engagement member comprises rounded outer ends extending laterally from the upper planar surface.
Further attention can be brought to the teachings of Hopkins which includes another surgical stapling assembly (10; Figure 1) which includes an upper jaw (48; Figure 66A), a lower jaw (50) and a firing member (32; Figure 7) which comprises lateral portions/ the second jaw engagement member (34) which includes rounded lateral outer ends (see “Annotated View of Figure 12” below) which engage rounded jaw recesses in the upper jaw (48; see Para. 0127 and Figure 16) which conform to the rounded profile of the engagement member (34; Para. 0127; see Figure 16).

    PNG
    media_image2.png
    435
    437
    media_image2.png
    Greyscale

Annotated View of Figure 12
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Hess such that the lateral portions/ the second jaw engagement member comprise rounded outer ends and the anvil/upper jaw comprises complimentary shaped recesses as taught by Hopkins as modifying the firing member and the jaw in such a manner strengthen the end effector as the actuation forces are applied as taught by Hopkins (see Para. 0149-note that although this is in reference to a different embodiment of Hopkins, the same benefit can be obtained with the configuration of Figure 12 which is relied upon above). Further note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US PGPUB 2008/0078800), in view of Hopkins (US PGPUB 2016/0051259).
Regarding Claim 16, Hess discloses several features of the claimed invention (see Claims 1 and 9 above) and further discloses a firing member (50a; Figures 4-8), comprising a second jaw-coupling member (54), wherein the second jaw-coupling member comprises lateral portions (54 as shown) extending from the first lateral side and the second lateral side and defining a planar upper surface (as shown), wherein the planar upper surface comprises a proximal end and a distal end, wherein said planar upper surface defines a planar upper surface plane (top of 54), wherein the distal end of the planar upper surface (54) is angled relative to the anvil camming surface such that the fixed planar upper surface plane transects said anvil camming surface plane (see Para. 0224- as it disclosed that arm 94, hence pin 54 of Figure 4, can pivot upwardly which would result to an angled configuration to at least some extent dependent on the tissue clamped; also note that prior to clamping the distal end will clearly be angled as claimed), wherein the lateral portions (54) and the first and second lateral sides (52a) comprise fillets (clearly Figures 4-8 all show a concave/fillet like connection/transition) there between. 
However, Hess fails to disclose the lateral portions comprise rounded outer ends extending laterally from the planar upper surface.
Attention can be brought to the teachings of Hopkins (See rejections of Claims 1 and 12)

    PNG
    media_image2.png
    435
    437
    media_image2.png
    Greyscale

Annotated View of Figure 12
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Hess such that the lateral portions comprise rounded outer ends and the anvil/upper jaw comprises complimentary shaped recesses as taught by Hopkins as modifying the firing member and the jaw in such a manner strengthen the end effector as the actuation forces are applied as taught by Hopkins (see Para. 0149-note that although this is in reference to a different embodiment of Hopkins, the same benefit can be obtained with the configuration of Figure 12 which is relied upon above). Further note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Regarding Claim 17, Hess, as modified, discloses each the lateral portion comprises a rounded leading edge (see Figure 4 of Hess as this is clearly depicted).

Regarding Claim 18, Hess, as modified, discloses the longitudinal slot (58; Figure 2; as modified by Hopkins) comprises rounded slot edges defining an opening of the longitudinal slot (see Figure 66a of Hopkins), and wherein the fillets are configured to slidably engage the rounded slot edges (see Figure 66a; Para. 0149 of Hopkins).

Regarding Claim 19, Hess, as modified, discloses the longitudinal slot (58; Figure 2 of Hess) comprises rounded, lateral slot portions (58 as modified Hopkins), and wherein the rounded outer ends are configured to slidably engage the corresponding rounded, lateral slot portions (see Figure 66a; Para. 0149 of Hopkins).

Regarding Claim 20, Hess, as modified, discloses the distal end (of 54) is angled at about one degree relative to the anvil camming surface (of 66; note the pivoting/flexing as disclosed in Paras. 0224-0228 allows for angle as claimed and note that dependent on the amount of tissue, more or less angling will occur and “about” one degree will occur and even if the angle is very small, it can be viewed as “about” one degree).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hess (US PGPUB 2008/0078800).

Regarding Claim 21, Hess discloses a surgical instrument assembly (10a; Figure 14), comprising: 
a firing member (50; Figures 2-3) comprising an anvil-camming portion (54) comprising a first stiffness (the camming portions 54 must have an inherent stiffness); 
a staple cartridge (42) comprising a plurality of staples configured to be ejected from the staple cartridge (42) by the firing member (50); and 
an anvil (20a; Figures 14-15), comprising: 
a tissue-facing surface (60; Figure 2) comprising a plurality of staple forming pockets configured to deform the staples (83; see Figure 11; Para. 0222); and 
an anvil ledge (192, 196; Figure 14) configured to be engaged by the anvil-camming portion (54) of the firing member (50) during a firing stroke (Para. 0236), wherein the anvil ledge (192, 196) comprises a second stiffness (the ledges must have an inherent stiffness), and wherein the anvil ledge (192, 196) is configured to deflect an amount (see Para. 0235-0236 which discloses a desired amount/degree of flexure of the ledges) and the anvil-camming portion (54) is configured to deflect an amount (see Para. 0223, 0234) when a load is applied to the anvil ledge (192, 196) during a firing stroke of the firing member (50; see Paras. 0234-0236).
However, Hess fails to explicitly disclose the anvil ledge (192, 196) and the anvil-camming portion (54) being configured to deflect an equal amount when subjected to a load during the firing stroke. 
Hess further discloses thickness as well as materials (hence stiffness) can be selected to provide a desired amount of flexure to the anvil ledges (192, 196; see Para. 0236). Further, Hess also teaches deflection/flexure of the anvil-camming portion (54) being adjusted to allow different degrees of closure of the jaws (and hence accommodate different tissue sizes; see Para. 0234) as well as altering the choice of material for a desired degree of flexure to accommodate staple sizes (see Para. 0225). Therefore, Hess clearly teaches the selection of different materials and/or thicknesses of both the anvil ledges and the camming portions in order to obtain a desired deflection for accommodating different tissue and/or staple sizes. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have selected materials and/or altered thicknesses of the camming portion (54) and the ledges (192, 196) such that the ledges and camming portion are configured to deflect an equal amount when subject to a load during the firing stroke as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the deflections being equal. 
Further, one can view the selection of materials and thickness selection of the camming portion and anvil ledges as result effective variables as both variables achieve different variations of flexure/deflection to accommodate different tissue thickness and staple heights as outlined by Hess (See above). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have optimized the ability of the ledges and camming potion to deflect by selecting appropriate thicknesses and materials as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. see MPEP § 2144.05. In this particular instance, such optimization would lead one to selection of materials and thicknesses such that both the ledges and camming portion are capable of deflection to allow for increased versatility with respect to tissue thickness and staple height accommodations. And further, mere selection of the materials to allow the deflections to be equal is merely viewed as a design choice as applicant has not disclosed any criticality for the deflections being equal in comparison to the ledges and camming portion both being able to deflect an amount as allowing both to deflect will allow for the benefit of alleviating stress on the other structure.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hess (US PGPUB 2008/0078800), in view of Hopkins (US PGPUB 2016/0051259), as applied to Claim 16, and in further view of Shelton (US PGPUB 2012/0080498).

Regarding Claim 27, Hess, as modified, discloses essentially all elements of the claimed invention and further discloses a distal end of the planar upper surface of the lateral portions (54) being angled relative to the anvil camming surface (see Para. 0224- as it disclosed that arm 94, hence pin 54 of Figure 4, can pivot upwardly which would result to an angled configuration to at least some extent dependent on the tissue clamped) but does not disclose the distal end being configured to not engage the anvil camming surface during the staple-firing stroke (note the 112 rejections above).
Shelton which includes a similar surgical stapling assembly comprising a firing member (20052; Figure 390) which comprises anvil engagement members (20054; see Figures 393-396) comprising a distal end that is angled away from an anvil camming surface (20062) and oriented at an angle relative to the anvil camming surface (20062; see Figures 393-396 and Para. 0753) such that the distal end is configured to not engage said anvil camming surface during the staple-firing stroke (note the 112 rejections above; see Figure 393 as although the distal end engages during the clamping, the distal end is clearly figured not to engage the camming surface for the remainder of the stroke).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the firing member of Hess such that the jaw/anvil engagement members comprise an angled distal end as claimed and as taught by Shelton. By modifying Hess in this manner, the engagement member can be gradually engaged with the anvil camming surface and therefore prevent damage or galling to the camming surface and/or the engagement members.

Examiner’s Comment
Examiner notes that if Applicant was to overcome the 112 rejections outlined above and further incorporate, into Claim 1, the structural configuration of the anvil ledge and anvil-camming portion of Claim 21 outlining that the structures are configured to deflect an equal amount of deflection when a load is applied to the ledge during the firing stroke, this combination of features would likely at least overcome the 103 rejection of Claim 1 above. 
It is noted that although Claim 21 is viewed as obvious in view of Hess and Claim 1 is viewed as obvious in view of the references outlined, these features in combination would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined. 
Note that if Applicant was to combine these features, further search and/or consideration would be required. 

Response to Arguments
Applicant’s arguments filed 6/22/2021 with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments, no specific arguments appear to be made relative to the applied prior art outside of stating that the prior art does not disclose the claimed inventions. Examiner has addressed each claim limitations above and has provided explanations in the rejections above pertaining to the amended language.  
	Note, that after review of the Hopkins reference, a different embodiment of firing member was found to teach rounded ends extending laterally as explained above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/17/2021